Opinión de conformidad y concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
Estamos conformes con la Sentencia del Tribunal por entender que la norma aplicada, relativa al emplaza-miento, es correcta. Sin embargo, consideramos que existe otro fundamento para la revocación de la sentencia del tribunal de instancia. Este es el que a continuación exponemos.
Las normas básicas de justicia que encarnan el debido proceso de ley exigen, para que se pueda aplicar la doctrina de cosa juzgada a deudores solidarios que no fueron parte en el caso anterior, que los intereses de éstos hayan sido. adecuadamente representados en dicho caso. El deudor so-lidario que haya sido parte en el caso donde se emitió la sentencia que dio lugar a la aplicación de la doctrina de cosa juzgada tiene que haber provisto una adecuada repre-sentación a los intereses de los otros deudores solidarios que no fueron parte en la acción y a quienes se les pretende aplicar dicha sentencia.
El caso ante nuestra consideración versa sobre una si-tuación de hechos que dio lugar a que se bifurcara la acción en daños surgida como consecuencia de un accidente automovilístico. Los demandantes presentaron, tanto en el tribunal federal como en el Tribunal Superior, acciones en reclamación de daños. Para poder conferir jurisdicción al tribunal federal a base de la doctrina de diversidad de ciu-dadanía, en dicho foro sólo se incluyó como demandado al conductor del vehículo, Bienvenido Vázquez Egean. En el Tribunal Superior demandaron, además de al conductor, a la dueña del vehículo (Puerto Rican Cars, Inc.) y a su ase-guradora (Integrand Assurance Company).
El 20 de agosto de 1991, estando aún pendiente el caso ante el foro local, el tribunal federal emitió una sentencia a favor de la parte demandante, concediéndole una compen-*188sación por daños por la suma de $60,000, más las costas del pleito. No satisfecha con esta determinación, la parte demandante solicitó que el tribunal reconsiderase su eva-luación de la prueba y aumentase la cuantía. El 17 de sep-tiembre de ese mismo año el tribunal federal acogió favo-rablemente la solicitud de reconsideración y dictó uña sentencia en la que aumentó la cuantía concedida a $90,000. La acción en el Tribunal Superior aún no había concluido.
Así las cosas, los demandantes, sin hacer gestión alguna de cobro contra el conductor demandado en el caso federal, presentaron ante el Tribunal Superior una solicitud de sentencia sumaria fundamentada en la defensa de cosa juzgada. Utilizaron para apoyarse la sentencia emitida previamente por el foro federal. El 2 de marzo de 1992 el tribunal de instancia dictó una sentencia sumaria a favor de la parte demandante. Concluyó que los demandados le eran solidariamente responsables a la parte demandante y que aplicaba la doctrina de cosa juzgada. Inconformes con esta sentencia, los demandados presentaron un recurso de revisión. Alegaron que el foro de instancia se había equivo-cado al aplicar la doctrina de cosa juzgada y al encontrar que existía solidaridad entre las partes. Decidimos revisar y expedimos el auto.
En virtud del Art. 5 de la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. sec. 1751, y dé los Arts. 20.010-20.030 del Código de Seguros de Puerto Rico, Ley Núm. 21 de 26 de mayo de 1966 (26 L.P.R.A. sees. 2001-2003), no cabe duda que hay solidaridad entre el dueño del vehículo, la Puerto Rican Cars, Inc. (su asegura-dora), la Integrand Assurance Company y el conductor Vázquez Egean. A&P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753 (1981); González v. Seatrain Lines of P.R., 106 D.P.R. 494 (1977).
*189Es un arraigado principio en nuestro derecho y forma parte esencial e intrínseca del debido proceso de ley, garan-tizarle a toda persona, cuyos intereses estén en controver-sia, la oportunidad de ser oída y de defenderse, esto es, de tener su “día en corte”. Esta norma de justicia y equidad requiere, como parte indispensable del debido proceso de ley, que en aquellos casos en que se pretenda hacer valer una sentencia contra una persona que no ha sido parte én el caso, el tribunal se asegure de que no sólo la persona que fue parte én el caso haya sido emplazada correctamente, sino que, además, ésta protegió los intereses de la parte ausente de manera justa y adecuada.
En Cuadrado Carrión v. Romero Barceló, 120 D.P.R. 434, 446 y 454-455 (1988), con relación a una acción de clase en la cual se permite que una parte represente a otra que está ausente y que, por lo tanto, “pone en peligro el derecho a ser oído que tiene toda persona en el procedi-miento donde [van a ser] adjudicados sus dereéhos”, resol-vimos que “[s]ólo la adecuada representación de los intere-ses de los miembros ausentes evita que la acción de clase sea inconstitucional al asegurar que se cumpla con el de-bido proceso de ley. Sin duda, ante el principio sacramental que exige que toda persona cuyos derechos estén en contro-versia tenga su ‘día en corte’, y que nadie pueda ser afec-tado por una sentencia in personam en un procedimiento en el cual no ha sido parte, Pennoyer v. Neff, 95 U.S. 714 (1877), la acción de clase constituye, desde el punto de vista conceptual, una anomalía”. (Énfasis en el original.) Sobre este particular, los tratadistas Wright, Miller y Kane nos dicen que si a los miembros ausentes de una clase se les va a obligar de forma concluyente con el resultado de una acción traída o defendida por una parte que alegada-mente representó sus intereses, nociones básicas de justi-cia exigen que la representación que éstos recibieron haya sido adecuada; 7A Wright and Miller; Federal Practice and *190Procedure Sec. 1765, págs. 266-267 (1986). Véase, también, Hansberry v. Lee, 311 U.S. 32 (1940).
Por estas mismas razones es que siempre hemos exigido el cumplimiento estricto de todos los requisitos para el emplazamiento. En Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986), expresamos que “[l]a importancia de tan estricto cumplimiento es que la Regla 4 de emplazamiento persigue que se notifique al demandado que se instó una acción judicial en su contra, de manera que se le dé la oportunidad de ser oído y defenderse”. En Mullane v. Central Hanover Tr. Co., 339 U.S. 306, 314 (1950), el Tribunal Supremo federal indicó que es requisito elemental y fundamental del debido proceso de ley que para poderle dar finalidad a la sentencia dictada en cualquier procedimiento, el emplaza-miento que se haga sea razonablemente calculado, bajo to-das las circunstancias, para apercibir a la parte interesada de la acción pendiente y darle así una oportunidad de pre-sentar sus objeciones.
Siguiendo esta trayectoria de brindarle la mayor protec-ción al derecho de toda persona a ser oída cuando en un pleito se puedan afectar sus intereses, hemos resuelto que cuando un tribunal determina que una situación creada por un abogado amerita la imposición de sanciones, antes de privar a una parte de su día en corte se deben imponer las sanciones al abogado como primera alternativa. Tam-bién hemos expresado que sólo “procederá la imposición de la severa sanción de la desestimación de la demanda o la eliminación de las alegaciones ... después que la parte haya sido debidamente informada y/o apercibida de la situación y de las consecuencias que puede tener el que la misma no sea corregida”. Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494, 498 (1982). En relación con acciones que afec-tan el patrimonio de la sociedad de gananciales, hemos de-terminado la necesidad de incluir a ambos cónyuges como partes y emplazarlos individualmente cuando surja “la po-*191sibilidad de que la defensa del interés social por uno solo no se ejercite con la debida eficiencia, o la existencia de incompatibilidad entre los cónyuges respecto a la defensa de su interés dentro de una sociedad que ambos gobiernan con igual autoridad”. Alicea Álvarez v. Valle Bello, 111 D.P.R. 847, 854 (1982).
En el caso de autos, la parte demandante optó por pre-sentar la misma acción en dos (2) foros distintos. Resulta obvio de los hechos que su intención era responsabilizar y recobrar los daños de la dueña del vehículo. (Puerto Rican Cars Inc.) y de su aseguradora (Integrand Assurance Company). Estas codemandadas no fueron partes en la ac-ción federal, aunque sí en la estatal. La sentencia en el foro federal se dictó en rebeldía; no se adujo, pues, defensa alguna. No cabe la menor duda que las demandadas recu-rrentes no obtuvieron una defensa adecuada en el caso que se ventiló en el foro federal. Bajo estas circunstancias, con-sideraciones de justicia y equidad impiden que se aplique la doctrina de cosa juzgada contra deudores solidarios que no fueron parte en el pleito federal.
En casos donde se pretenda aplicar la doctrina de cosa juzgada a deudores solidarios, el tribunal debe analizar de-tenidamente el caso previo para asegurarse de que los in-tereses de los deudores solidarios contra quienes se pre-tende aducir dicha defensa fueron representados adecuadamente por el deudor solidario que fue parte en la acción. Nociones básicas de la justicia que encarna el de-bido proceso de ley exigen tal proceder. El hecho de que los demandados pudieran haber solicitado la intervención en la acción en el foro federal no subsana una falta de ade-cuada representación. Los demandados reales eran el dueño del vehículo y su compañía aseguradora. La política pública que los hace deudores solidarios requiere, a su vez, que si era contra éstos que realmente pretendía reco-*192brarse, se les debió brindar la oportunidad de que sus in-tereses fuesen adecuadamente protegidos.
En lo que respecta a la aplicación de la presunción de cosa juzgada, reiteradamente hemos resuelto que ésta se aplicará sólo cuando exista una sentencia previa válida y definitiva dictada por un tribunal con jurisdicción sobre la materia y sobre la persona. Tartak v. Tribl. de Distrito, 74 D.P.R. 862 (1953); Millán v. Caribe Motors Corp., 83 D.P.R. 494 (1961); Seijo v. Mueblerías Mendoza, 106 D.P.R. 491 (1977).(1) También hemos establecido como norma que no aplicaremos la doctrina de cosa juzgada cuando estén pre-sentes cuestiones importantes de política pública que así lo exijan. Pérez v. Bauzá, 83 D.P.R. 220 (1961); Millán v. Caribe Motors Corp., supra; Riera v. Pizá, 85 D.P.R. 268 (1962); Pagan Hernández v. U.P.R., 107 D.P.R. 720 (1978); Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61 (1987); Ramos González v. Félix Medina, 121 D.P.R. 312 (1988). Por imperativo del debido proceso de ley, en justicia y equi-dad no se puede aplicar la doctrina de cosa juzgada contra deudores solidarios cuyos intereses no estuvieron adecua-damente protegidos en el pleito anterior.
- O -

 Con respecto a la jurisdicción, resulta importante tener presente que "los tribunales tenemos el deber y la ineludible obligación de examinar si tenemos juris-dicción .... [N]os corresponde siempre ser los guardianes de nuestra jurisdicción, no siendo óbice para ello el hecho de que la cuestión no se nos haya planteado”. Villanueva v. Hernández Class, 128 D.P.R. 618, 660 (1991), opinión disidente del Juez Asociado Señor Hernández Denton.